PER CURIAM.
Appellants seek reversal of an adverse final judgment entered pursuant to a jury verdict in an action charging appellee Dade Facilities1 with negligently loading a cargo airplane, resulting in damage to the airplane and loss to the appellants.
On appeal it is contended that (1) the jury’s verdict was not supported by competent substantial evidence and was against the manifest weight of the evidence, consequently, the trial court erred in denying the motion for new trial; and (2) the trial court erred in denying the motion for order permitting appellants to interview the jurors.
Upon careful consideration of appellants’ contentions in the light of the record, briefs and arguments of counsel, we have concluded that no reversible error has been demonstrated. See Dover Corp. v. Dean, 473 So.2d 710 (Fla. 4th DCA), review denied, 475 So.2d 693 (Fla.1985); Schofield v. Carnival Cruise Lines, Inc., 461 So.2d 152 (Fla. 3d DCA 1984), cert. denied, 472 So.2d 1182 (Fla.1985); Cummings v. Sine, 404 So.2d 147 (Fla. 2d DCA 1981); Thompson v. Jacobs, 314 So.2d 797 (Fla. 1st DCA 1975); Vanzant v. Davies, 215 So.2d 504 (Fla. 1st DCA 1968), cert. denied, 225 So.2d 529 (Fla.1969).
Affirmed.

. Dade Facilities is the successor in interest to appellee Florida Freight Terminal, Inc.